EXHIBIT 10.16.1

 

AMENDMENT TO LEASE

 

This Amendment to Lease (“Amendment”) is made effective as of the 28th day of
APRIL, 2005, by and between PARKSIDE SALT LAKE CORPORATION, a Delaware
corporation (“Landlord”) and ESCHELON TELECOM, INC., a Delaware corporation
(“Tenant”) with reference to the following facts and circumstances.

 

A.       Landlord is the Owner of that certain building located at 215 South
State Street, Salt Lake City, Utah 84111 (the “Property”).

 

B.        Landlord’s predecessor-in-interest and Tenant’s
predecessor-in-interest entered into a certain Office Lease, dated December 28,
1999, as amended by that certain Landlord’s Waiver and Consent dated August 25,
2000 (collectively, the “Lease”) for certain premises described as Suite 380
(the “Premises”) located in the Property.

 

C.        American Realty Advisors (“Advisor”) is the real estate investment
manager to the Landlord.

 

D.       Landlord and Tenant desire to amend the Lease upon terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing facts and circumstances, the
mutual covenants and promises contained herein and after good and valuable
consideration, the receipt and sufficiency of which is acknowledged by each of
the parties, the parties do hereby agree to the following:

 

1.        Definitions. Each capitalized term used in this Amendment shall have
the same meaning as is ascribed to such capitalized term in the Lease, unless
otherwise provided for herein.

 

2.        Expansion Premises. Commencing on July 15, 2005 (the “Expansion
Date”), the Premises shall be expanded to include an additional 11,925 rentable
square feet in Suites 280 and 110, as shown on Exhibit A, attached (the
“Expansion Premises”). Following the Expansion Date, the Premises shall consist
of 18,669 rentable square feet.

 

3.        Term. The term of the Lease is hereby extended for the period
commencing on the Expansion Date and ending on July 14, 2012 (the “Extension
Period”). Tenant acknowledges and agrees that, unless expressly provided for in
this Amendment, Tenant has no right to renew or extend the term after the
Extension Period.

 

4.        Rental. The Basic Annual Rent for the Extension Period shall be as
follows:

 

1

--------------------------------------------------------------------------------


 

Suite
Number

 

Total
Rentable
Square
Feet

 

Months

 

Annual Base
Rent per
Square Foot

 

Monthly
Base Rent

 

Annual Base
Rent

 

110

 

1,150

 

7/15/05-7/14/06

 

$

12.50

 

$

1,197.92

 

$

14,375.00

 

 

 

 

 

7/15/06-7/14/07

 

$

12.88

 

$

1,234.33

 

$

14,812.00

 

 

 

 

 

7/15/07-7/14/08

 

$

13.27

 

$

1,271.71

 

$

15,260.50

 

 

 

 

 

7/15/08-7/14/09

 

$

13.67

 

$

1,310.04

 

$

15,720.50

 

 

 

 

 

7/15/09-7/14/10

 

$

14.08

 

$

1,349.33

 

$

16,192.00

 

 

 

 

 

7/15/10-7/14/11

 

$

14.50

 

$

1,389.58

 

$

16,675.00

 

 

 

 

 

7/15/11-7/14/12

 

$

14.94

 

$

1,431.75

 

$

17,181.00

 

280

 

10,775

 

7/15/05-7/14/06

 

$

15.75

 

$

14,142.19

 

$

169,706.25

 

 

 

 

 

7/15/06-7/14/07

 

$

16.22

 

$

14,564.21

 

$

174,770.50

 

 

 

 

 

7/15/07-7/14/08

 

$

16.71

 

$

15,004.19

 

$

180,050.25

 

 

 

 

 

7/15/08-7/14/09

 

$

17.21

 

$

15,453.15

 

$

185,437.75

 

 

 

 

 

7/15/09-7/14/10

 

$

17.73

 

$

15,920.06

 

$

191,040.75

 

 

 

 

 

7/15/10-7/14/11

 

$

18.26

 

$

16,395.96

 

$

196,751.50

 

 

 

 

 

7/15/11-7/14/12

 

$

18.81

 

$

16,889.81

 

$

202,677.75

 

380

 

6,744

 

7/15/05-7/14/12

 

$

19.00

 

$

10,678.00

 

$

128,136.00

 

 

2

--------------------------------------------------------------------------------


 

5.        Conditional Rent. Provided that Tenant has faithfully performed all of
the terms and conditions of the Lease and this Amendment, Landlord agrees to
abate Tenant’s obligation to pay Basic Annual Rent on Suites 105 and 280 for
July 15, 2005 through March 14, 2006 (the “Conditional Rent”). Notwithstanding
the foregoing, however, during such abatement period. Tenant shall still be
responsible for the payment of all Additional Rent payable under this Lease. In
the event of a default at any time during the Term, in addition to any other
remedies to which Landlord may be entitled, Landlord shall be entitled to
recover the Conditional Rent (i.e., the amount of the Conditional Rent shall not
be deemed to have been abated, but shall become immediately due and payable as
unpaid Rent earned, but due at the time of such default).

 

6.        Additional Rent. Throughout the Extension Period, Tenant’s Share for
the calculation of Operating Expenses, payable as Additional Rent subject to the
provisions of this Section 6, shall be 9.82%. Additionally, the Base Year
throughout the Extension Period shall be the 2005 calendar year and for the
purpose of calculating Tenant’s Additional Rent, Controllable Operating Costs
shall not increase by more than four percent (4%) per year in the aggregate over
the Term. “Controllable Operating Costs” shall mean Operating Expenses other
than insurance, utilities and security.

 

7.        Parking. Notwithstanding anything in the Lease to the contrary, during
the Extension Period Tenant shall have the right to use four (4) covered
reserved parking spaces at a rate of $85.00 per space per month in locations
designated by Landlord, twenty (20) covered unreserved parking spaces at a rate
of $65.00 per space per month in locations designated by Landlord, fifteen (15)
unreserved spaces on the surface lot adjacent to the Building at a rate of
$18.00 per space per month, and one (1) reserved space in the Building
contractor lot at no charge to Tenant. Notwithstanding the foregoing, Tenant’s
obligation to pay rent for the parking spaces shall be abated for July 15, 2005
through July 14, 2006.

 

8.        Automatic Expansion. Provided no default has occurred, Tenant shall,
once such space becomes available, expand into approximately 1,000 additional
contiguous rentable square feet on the first (lst) floor of the Building, in a
location selected by Landlord from the expansion areas shown on Exhibit A
attached hereto (the “Expansion Space”). Tenant shall take the Expansion Space
subject to all of the same terms and conditions of the Lease, including, but not
limited to, the then current rental rate. Additionally, Landlord hereby agrees
to make improvements in the Expansion Space so that the Expansion Space shall be
in the same condition as the Premises upon the date Tenant expands into the
Expansion Space. Tenant shall expand into the Expansion Space upon substantial
completion of Landlord’s improvement work in the Expansion Space and both
parties shall execute an amendment to the Lease setting forth the terms of the
expansion.

 

Any termination of the Lease shall terminate all rights of Tenant with respect
to the Expansion Space. The rights of Tenant with respect to the Expansion Space
shall not be severable from the Lease, nor may such rights be assigned or
otherwise conveyed in connection with any permitted assignment of the Lease.
Landlord’s consent to any assignment of the Lease shall not be construed as
allowing an assignment or a conveyance of such rights to any assignee.

 

The Lease shall not be void or voidable, nor shall Landlord be liable to Tenant
for any loss or damage resulting from any delay in delivering possession of the
Expansion Space to Tenant, but abatement of the Basic Annual Rental attributable
to the Expansion Space from the

 

3

--------------------------------------------------------------------------------


 

date of Tenant’s automatic expansion to the date of actual delivery of the
Expansion Space, shall constitute full settlement of all claims that Tenant
might have against Landlord by reason of the Expansion Space not being delivered
upon the date of Tenant’s acceptance of Landlord’s offer.

 

If the Lease or Tenant’s right to possession of the Premises shall terminate in
any manner whatsoever before Tenant shall exercise the right herein provided, or
if Tenant shall have subleased the Premises or assigned the Lease with respect
to all or any portion of the Premises, then immediately upon such termination,
sublease, or assignment, the right herein granted shall simultaneously terminate
and become null and void. Such right is personal to Tenant and non-transferable.
UNDER NO CIRCUMSTANCES WHATSOEVER SHALL THE ASSIGNEE UNDER A COMPLETE OR PARTIAL
ASSIGNMENT OF THE LEASE, OR A SUBTENANT UNDER A SUBLEASE OF THE PREMISES, HAVE
ANY RIGHT TO EXERCISE THE RIGHT GRANTED HEREIN.

 

9.        Cancellation Option.     Provided no default has occurred and Tenant
has given notice on or before December 14, 2009 (the “Notice Deadline”), Tenant
shall have the option to cancel its obligations under this Lease effective as of
June 14, 2010 by making a payment to Landlord upon the exercise of the
cancellation option equal to the sum of (a) Landlord’s unamortized deal costs
(i.e. leasehold improvements, commissions, etc.) associated with this Amendment
based upon an interest rate of ten percent (10%) per annum, with such
amortization commencing after (i) the date any Conditional Rent has ceased (with
respect to the initial costs incurred by Landlord); and (ii) the date any such
costs are incurred by Landlord (if Tenant has expanded the Premises prior to
such termination) plus (b) $57,051.84 (collectively the “Termination Fee”).

 

10.      Renewal Option.

 

a.         Tenant shall have one (1) personal and non-transferable option to
renew the term of the Lease for a period of five (5) years. The renewal term
shall begin June 15, 2012. Tenant shall have the right to exercise the renewal
option conferred herein by giving Landlord notice at least one hundred eighty
(180) days, but not more than two hundred seventy (270) days, prior to the
expiration of the Extension Period; provided that, at the time of exercise and
as of the commencement of the renewal term (i) no default has occurred; and (ii)
Tenant has not sublet any portion of the Premises or assigned all or any portion
of the Lease.

 

b.        The renewal option shall be subject to all of the terms and conditions
contained in the Lease, except that rent during each renewal term shall be
Market Rent. “Market Rent” shall be the anticipated rate in effect for the
Premises as of the commencement of the renewal term, together with any market
rate increases during the renewal term, based upon the rents generally in effect
for new leases of space in the area in which the building is located of
equivalent quality, size, utility and location, and taking into account the
length of the renewal term and the credit standing of Tenant. In no event shall
the Market Rent be less than the rent in effect for the immediately preceding
term. Landlord shall lease the Premises to Tenant in their then-current
condition, and Landlord shall not provide to Tenant any allowances (e.g., moving
allowance, construction allowance, free rent or the like) or other tenant
inducements, except Landlord shall provide a refurbishment

 

4

--------------------------------------------------------------------------------


 

allowance of $5.00 per rentable square foot. In the event that Tenant shall
exercise an option to renew the Lease, then the Market Rent shall be agreed upon
in a meeting of the parties hereto held at least ninety (90) days prior to the
expiration of the Extension Period. If the parties are able to agree on an
amount of rent that is mutually satisfactory, then such agreements shall be
placed in writing and shall be signed by the parties hereto and shall thereupon
become a part of the Lease.

 

c.         If the parties hereto are unable to agree upon the rent at least
thirty (30) days prior to the commencement of the renewal term, then the
disagreement shall be promptly submitted to arbitration as provided below.

 

d.        Failure of Tenant properly to exercise any option herein granted shall
be construed as a waiver of all options herein granted, and the Lease shall then
terminate at the expiration of the Extension Period.

 

e.         If the parties do not agree upon the Market Rent within the
stipulated time, no later than five (5) business days following the expiration
of the stipulated time, each party shall select an arbitrator having not less
than ten (10) years’ actual experience in the commercial real estate brokerage
business, and the arbitrators so selected shall immediately meet for the purpose
of hearing and deciding the dispute and fixing the relevant rate of rent. If the
two arbitrators selected cannot agree on the rental rate within ten (10)
business days after appointment (the “Initial Review Period”), but the rental
rates differ by less than five percent (5%), the rental rate shall be the
average of the two rates. If the rental rates differ by more than five percent
(5%), no later than five (5) business days following the expiration of the
Initial Review Period, the two arbitrators shall select a third arbitrator with
qualifications similar to their own. Within ten (10) business days following
appointment, the third arbitrator shall select one of the two rental rates
promulgated by the first two arbitrators as the rental rate for the renewal
period. If the arbitrators cannot agree on the third arbitrator, they shall
petition the presiding judge of the local state court having jurisdiction to
appoint such arbitrator to act as an umpire between the arbitrators selected by
Landlord and Tenant. The decision of the third arbitrator or presiding judge, as
the case may be, shall be binding on both parties. Landlord and Tenant shall
each be responsible to pay their respective arbitrators and will share equally
the cost of the third arbitrator.

 

f.         Except as expressly set forth herein, Tenant shall have no option to
renew the Lease.

 

11.                  Signage. Landlord shall pay all costs of fabrication and
installation of Building standard letters with Tenant name and suite number at
the main entrance to the Premises and one (1) line on the Building directory to
display Tenant’s name and location in the Building. Any changes to the signage
initially provided by Landlord shall be at Tenant’s expense. Additionally,
Tenant may install, at Tenant’s sole cost and expense, Building signage similar
to the Building signage presently installed by Fidelity Investments, provided
Tenant has obtained Landlord’s prior written consent to such signage.

 

5

--------------------------------------------------------------------------------


 

12.               Building Services. Landlord hereby agrees to provide Tenant,
upon Tenant’s written request, with up to twenty (20) hours per month during the
Extension Period of HVAC services during hours not listed in Section 9.1 of the
Lease at no charge. Any additional HVAC service requested by Tenant beyond the
twenty (20) hours listed herein shall be at Landlord’s standard rate for such
after-hours service.

 

13.               Tenant Improvements. Landlord hereby agrees to construct the
Tenant Improvements enumerated in Exhibit B attached hereto.

 

14.               No Defenses. Tenant and Landlord affirm that, as of the date
of execution of this Amendment, no default or breach by Landlord or Tenant
exists under the Lease and Tenant and Landlord have no defenses, offsets or
counterclaims that could be asserted in an action by Landlord or Tenant to
enforce Landlord’s or Tenant’s remedies under the Lease.

 

15.               Broker. Tenant represents to Landlord that except for
Strategic Commercial Realty (the “Broker”), Tenant has not dealt with any real
estate broker, salesperson or finder in connection with this Amendment, and no
other such person initiated or participated in the negotiation of this Amendment
or is entitled to any commission in connection herewith. Tenant hereby agrees to
indemnify, defend and hold Landlord, its property manager and their respective
employees harmless from and against any and all liabilities, claims, demands,
actions, damages, costs and expenses (including attorneys fees) arising from
either (a) a claim for a fee or commission made by any broker [, other than the
Broker,] claiming to have acted by or on behalf of Tenant in connection with
this Amendment, or (b) a claim of, or right to lien under the statutes of the
state in which the Premises are located (the “State”) relating to real estate
broker liens with respect to any such broker retained by Tenant.

 

16.               Submission. Submission of this Amendment by Landlord to Tenant
for examination and/or execution shall not in any manner bind Landlord and no
obligations on Landlord shall arise under this Amendment unless and until this
Amendment is fully signed and delivered by Landlord and Tenant; provided,
however, the execution and delivery by Tenant of this Amendment to Landlord
shall constitute an irrevocable offer by Tenant of the terms and conditions
herein contained, which offer may not be revoked for thirty (30) days after such
delivery.

 

17.               Limit of Liability. Neither Landlord nor any principal of
Landlord nor any owner of the Property, whether disclosed or undisclosed, shall
have any personal liability with respect to any of the provisions of the Lease,
as hereby amended, or the Premises, and if Landlord is in breach or default with
respect to Landlord’s obligations under the Lease, as hereby amended, or
otherwise, Tenant shall look solely to the equity interest of Landlord in the
Property for the satisfaction of Tenant’s remedies or judgments.

 

18.                 Miscellaneous.

 

a.         Notices. Both parties confirm their notice addresses to be us follows

 

 

If to Landlord: Parkside Salt Lake Corporation

 

 

c/o American Realty Advisors
801 North Brand Boulevard, Suite 800

 

6

--------------------------------------------------------------------------------


 

 

 

Glendale, CA 91203
Attention: Stanley lezman
Telecopy: 818-545-8460

 

 

 

 

 

 

If to Tenant:

 

Eschelon Telecom, Inc.
730 Second Avenue South, Suite 900
Minneapolis, MN 55402
Telecopy: 612.436.6702

 

 

b.        Time of Essence. Time is of the essence of this Amendment and each and
every turn and provision hereof.

 

c.         Modification. A modification of any provision herein contained, or
any other amendment to this Amendment, shall be effective only if the
modification or amendment is in writing and signed by both Landlord and Tenant.

 

d.        Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

e.         Number and Gender. As used in this Amendment, the neuter includes
masculine and feminine, and the singular includes the plural.

 

f.         Governing Law. This Amendment shall be governed by, interpreted under
and construed and enforced in accordance with the laws of Utah applicable to
agreements made and to be performed wholly within Utah.

 

g.        Construction. Headings at the beginning of each Section and subsection
are solely for the convenience of the parties and are not a part of this
Amendment. Except as otherwise provided in this Amendment, all exhibits referred
to herein are attached hereto and are incorporated herein by this reference.
Unless otherwise indicated, all references herein to Articles, Section,
subsections, paragraphs, subparagraphs or provisions are to those in this
Amendment. Any reference to a paragraph or Section herein includes all
subparagraphs or subsections thereof. This Amendment shall not be construed as
if it had been prepared by only Landlord or Tenant, but rather as if both
Landlord and Tenant had prepared the same. In the event any portion of this
Amendment shall be declared by any court of competent jurisdiction to be
invalid, illegal or unenforceable, such portion shall be deemed severed from
this Amendment, and the remaining parts hereof shall remain in full force and
effect, as fully as though such invalid, illegal or unenforceable portion had
never been part of this Amendment.

 

h.        Integration of Other Agreements. This Amendment, the Lease and prior
amendments set forth the entire agreement and understanding of the parties with
respect to the matters set forth herein and supersedes all previous written or
oral understandings, agreements, contracts, correspondence and documentation
with respect thereto. Any oral representation or modifications concerning this
Amendment shall be of no force or effect.

 

7

--------------------------------------------------------------------------------


 

i.          Duplicate Originals; Counterparts. This Amendment may be executed in
any number of duplicate originals, all of which shall be of equal legal force
and effect. Additionally, this Amendment may be executed in counterparts, but
shall become effective only after a counterpart hereof has been executed by each
party; all said counterparts shall, when taken together, constitute the entire
single agreement between parties.

 

j.          Days. The term “days,” as used herein shall mean actual days
occurring, including Saturdays, Sundays and holidays. The term “business days”
shall mean days other than Saturdays, Sundays and holidays. If any item must be
accomplished or delivered hereunder on a day that is not a business day, it
shall be deemed to have been timely accomplished or delivered if accomplished or
delivered on the next following business day.

 

k.         Further Assurances. Landlord and Tenant each agree to execute any and
all other documents and to take any further actions reasonably necessary to
consummate the transactions contemplated hereby.

 

l.          Joint and Several liability. If Tenant consists of two (2) or more
parties, each of such parties (and each of Tenant’s general partners) shall be
liable for Tenant’s obligations under this Amendment, and all documents executed
in connection herewith, and the liability of such parties shall be joint and
several. Additionally, the obligations and liabilities hereunder of the general
partners or other appropriate persons or entities that comprise Tenant, if any,
are and shall be joint and several.

 

m.        No Third Party Beneficiaries. Except as otherwise provided herein, no
person or entity shall be deemed to be a third party beneficiary hereof, and
nothing in this Amendment, (either expressed or implied) is intended to confer
upon any person or entity, other than Landlord and/or Tenant (and their
respective nominees, successors and assigns), any rights, remedies, obligations
or liabilities under or by reason of this Amendment.

 

n.        Full Force and Effect. The Lease, as amended hereby, shall continue in
full force and effect, subject to the terms and provisions thereof and hereof.
In the event of any conflict between the terms of the Lease and the terms of
this Amendment, the terms of this Amendment shall control.

 

o.        ERISA. Tenant has been informed that a specified pension plan may have
an interest in the Property. Tenant hereby represents and warrants that it is
not a party in interest to such plan, within the meaning of Section 3(14) of the
Employee Retirement Income Security Act of 1974, as amended.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the day and year aforesaid.

 

 

LANDLORD:

 

 

 

PARKSIDE SALT LAKE CORPORATION, a
Delaware corporation

 

 

 

By:

/s/ David Coor

 

Printed Name:

 David Coor

 

Title:

Asst. Manager

 

Date:

4.28.05

 

 

 

 

 

 

 

TENANT:

 

ESCHELON TELECOM, INC., a Delaware
corporation

 

 

 

By:

/s/ Michael A. Donahue

 

Printed Name:

Michael A. Donahue

 

Title:

VP Finance and Treasurer

 

Date:

4/28/05

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Expansion Premises

 

 

[g22342koi001.jpg]

 

10

--------------------------------------------------------------------------------


 

[g22342koi002.jpg]

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TENANT IMPROVEMENTS

 

1.         Preparation of Working Drawings.

 

(a)       Landlord shall retain an architect/space planner (“Architect”) to
prepare the construction drawings for the Tenant Improvements, along with an
engineering consultant (“Engineer”) to prepare all plans and engineering working
drawings related to the structural, mechanical, electrical, plumbing, HVAC,
life-safety, and sprinkler work for the Tenant Improvements.

 

(b)      Landlord shall prepare a space plan for the Tenant Improvements that
includes a layout and designation of all offices, rooms and other partitioning,
their intended use, and equipment to be contained therein (the “Space Plan”),
and shall deliver the Space Plan to Tenant for Tenant’s approval. Tenant shall
notify Landlord whether it approves the Space Plan within three (3) business
days after Landlord’s submission thereof. If Tenant disapproves of such Space
Plans, then Tenant shall notify Landlord thereof specifying in reasonable detail
the reasons for such disapproval. Landlord shall revise such Space Plans in
accordance with Tenant’s reasonable objections and submit the revised Space
Plans to Tenant for its review and approval. Tenant shall notify Landlord in
writing whether it approves of the revised Space Plans within two (2) business
days after its receipt thereof. If Tenant fails to notify Landlord that it
disapproves of the initial Space Plans within three (3) business days (or, in
the case of revised Space Plans, within two (2) business days) after the
submission thereof, then Tenant shall be deemed to have approved the Space Plans
in question.

 

(c)       Following the date on which the Space Plans are approved (or deemed
approved) by Tenant, Landlord shall cause the Architect and Engineer to prepare
final working drawings of the Tenant Improvements and deliver the same to Tenant
for its review and approval (which approval shall not be unreasonably withheld,
delayed or conditioned). Tenant shall notify Landlord whether it approves of the
submitted working drawings within three (3) business days after Landlord’s
submission thereof. If Tenant disapproves of such working drawings, then Tenant
shall notify Landlord thereof specifying in reasonable detail the reasons for
such disapproval. Landlord shall revise such working drawings in accordance with
Tenant’s objections and submit the revised working drawings to Tenant for its
review and approval. Tenant shall notify Landlord in writing whether it approves
of the revised working drawings within two (2) business days after its receipt
thereof. If Tenant fails to notify Landlord that it disapproves of the initial
working drawings within three (3) business days (or, in the case of resubmitted
working drawings, within two (2) business days) after the submission thereof,
then Tenant shall be deemed to have

 

12

--------------------------------------------------------------------------------


 

approved the working drawings in question. The approved working drawings arc
hereinafter referred to as the “Approved Working Drawings.”

 

2.        Construction. Following approval of the Approved Working Drawings,
Landlord shall construct the Tenant Improvements in substantial accordance with
the Approved Working Drawings.

 

3.        Warranties. Landlord shall use reasonable efforts to obtain a warranty
from Landlord’s contractor against defects in materials and workmanship for one
(l) year following substantial completion of the Tenant Improvements. Landlord
hereby assigns to Tenant all warranties and guaranties by the contractor, and
Tenant hereby waives all claims against Landlord relating to, or arising out of
the construction of, the Tenant Improvements.

 

4.        Miscellaneous.

 

(a)       Provided the same will not interfere with the Landlord work, Landlord
shall allow Tenant access to the Expansion Premises thirty (30) days prior to
the substantial completion of the Tenant Improvements for the purpose of
installing Tenant’s equipment or fixtures (including Tenant’s data and telephone
equipment) in the Expansion Premises. Additionally, Landlord shall provide
Tenant an allowance up to $19,224.00, upon receiving copies of paid receipts, to
reimburse Tenant for moving expenses.

 

(b)       Unless otherwise indicated, all references herein to a “number of
days” shall mean and refer to calendar days. If any item requiring approval is
timely disapproved by Landlord, the procedure for preparation of the document
and approval thereof shall be repeated until the document is approved by
Landlord.

 

(c)       Notwithstanding any provision to the contrary contained in this Lease,
if a default by Tenant has occurred at any time prior to substantial completion
of the Tenant Improvements, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to this Lease, Landlord shall have the
right to cause the contractor to cease the construction of the Expansion
Premises (in which case, Tenant shall be responsible for any delay in
substantial completion caused by such work stoppage); and (ii) all other
obligations of Landlord under the terms of this Exhibit shall be forgiven until
such time, if any, as such default may be cured.

 

13

--------------------------------------------------------------------------------